The employer and her insurance carrier have appealed from an award of the State Industrial Board in claimant’s favor. The employer was engaged in operating office buildings in Herkimer, N. Y. On June 26, 1939, the claimant, a painter by trade, while painting the halls of the employer’s premises, fell from a plank on which he was standing and sustained the injuries in question. The only issue raised is whether claimant was an employee or an independent contractor. The finding of the State Industrial Board that claimant was an employee is sustained by the evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.